United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cicero, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-760
Issued: July 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 23, 2014 appellant filed a timely appeal from a January 7, 2014 decision of
the Office of Workers’ Compensation Programs (OWCP) denying her application for
reconsideration without merit review. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the January 7,
2014 nonmerit decision. Since more than 180 days elapsed from the last merit decision of
February 6, 2013 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
the claim pursuant to 20 C.F.R. § 501.3(e).
ISSUE
The issue is whether OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant a review of the merits of the claim pursuant to
5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 17, 2009 appellant, then a 50-year-old rural carrier, filed an occupational
claim (Form CA-2) alleging that she sustained carpal tunnel syndrome as a result of her federal
employment. OWCP accepted the claim on March 27, 2009 for bilateral carpal tunnel
syndrome. Appellant underwent a left carpal tunnel surgery on October 8, 2009, and a right
carpal tunnel surgery on November 7, 2009.
In a report dated April 27, 2009, Dr. John Fatti, a Board-certified orthopedic surgeon,
provided results on examination and diagnosed carpal tunnel syndrome and wrist joint pain. He
opined that appellant had a 10 percent permanent loss to each hand and wrist as a result of her
carpal tunnel syndrome.
OWCP referred appellant to Dr. Michael Wiese, a Board-certified orthopedic surgeon, for
a second opinion examination. In a report dated January 6, 2012, Dr. Wiese reviewed her
medical history and provided results on examination. He opined that under the American
Medical Association, Guides to the Evaluation of Permanent Impairment (sixth edition) at Table
15-23, appellant had one percent impairment to each arm. By report dated April 20, 2012,
Dr. Harry J. Magliato, an OWCP medical adviser, agreed with Dr. Wiese’s impairment rating.
He stated that the date of maximum medical improvement was January 23, 2010. By report
dated July 24, 2012, Dr. Magliato advised that the date of maximum medical improvement was
January 6, 2012.
By decision dated February 6, 2013, OWCP granted appellant schedule awards for a one
percent impairment to each arm. The period of the awards was 6.24 weeks from
January 6, 2012.
In a letter dated December 9, 2013, appellant requested reconsideration. She contended
that Dr. Wiese agreed with Dr. Fatti as to 10 percent impairment, and she did not understand why
Dr. Wiese had changed his opinion. Appellant returned to Dr. Fatti’s office for a more recent
nerve conduction study (NCS) and still had carpal tunnel syndrome.
In a report dated November 25, 2013, Dr. Fatti noted that a November 18, 2013 NCS
showed moderate bilateral carpal tunnel syndrome. The report stated that appellant was not
interested in pursuing additional surgery, and she inquired whether this “will change the given
schedule loss of use.” Appellant was told that “the schedule loss of use that was given by
Dr. Fatti will stand as it is. This is based on Workers’ Comp Guidelines.”2
By decision dated January 7, 2014, OWCP denied appellant’s application for
reconsideration. It found that the evidence was insufficient to warrant further merit review.

2

The report was drafted by a nurse practitioner, but is cosigned by Dr. Fatti.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent evidence not previously considered by OWCP.”4 Title 20
of the Code of Federal Regulations § 10.608(b) states that any application for review that does
not meet at least one of the requirements listed in 20 C.F.R. § 10.606(b)(3) will be denied by
OWCP without review of the merits of the claim.5
ANALYSIS
Appellant submitted an application for reconsideration with respect to the February 6,
2013 schedule award. According to her, the second opinion physician, Dr. Wiese, had told her
he agreed with Dr. Fatti as to a 10 percent arm bilateral impairment rating. Appellant did not
understand why he changed his opinion, as Dr. Fatti opined that she had 10 percent impairment.
With respect to the above requirements for a merit review, appellant has not established that
OWCP erroneously applied or interpreted a specific point of law, or advanced a relevant legal
argument not previously considered by OWCP. Dr. Wiese’s January 6, 2012 report found one
percent bilateral arm impairment. OWCP based its decision on the report of Dr. Wiese and an
OWCP medical adviser. Appellant’s assertion that Dr. Wiese supported greater impairment is
not supported by the record.
With respect to the submission of new and relevant evidence, appellant did not meet this
requirement. A new medical report dated November 25, 2013 signed by Dr. Fatti provided no
new or relevant evidence with respect to the February 6, 2013 schedule award. The report
simply states that the prior impairment “will stand as it is.” No additional explanation was
provided specifically as to how the A.M.A., Guides were applied to arrive at the impairment
rating.
The Board finds that appellant did not meet the requirements of 20 C.F.R.
§ 10.606(b)(3) and OWCP properly denied her application for reconsideration without further
merit review.
CONCLUSION
The Board finds OWCP properly denied further merit review of the claim.

3

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

3

ORDER
IT IS HEREBY ORDERED THAT the January 7, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 11, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

